Citation Nr: 0526228	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  95-13 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel
INTRODUCTION

The veteran served on active duty from December 1974 to 
August 1979.  The veteran also had periods of inactive duty 
for training with the Army Reserves from June 13, 1981, to 
June 27, 1981, and from June 2, 1982, to June 18, 1982.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California.  In its decision, the RO, in 
pertinent part, denied service connection for fibromyalgia 
and migraine headaches.  The veteran's claims file was 
subsequently transferred to the Milwaukee, Wisconsin, RO.

The veteran presented testimony before the Oakland RO in 
December 1995.  The transcript has been associated with the 
claims folder.

The claims were previously before the Board in December 1998 
and remanded for further development and adjudication.  The 
case was returned to the Board and in July 2002, the Board 
undertook additional development pursuant to authority 
granted under 38 C.F.R. § 19.9(a)(2)(2002).  The Board 
obtained a VA examination report and outpatient treatment 
records, and the case was subsequently remanded to the RO in 
light of Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), which invalidated 
38 C.F.R. § 19.9(a)(2).

The Board once again remanded the veteran's claims in March 
2004 for further development and adjudication in accordance 
with the Veterans Claims Assistance Act of 2000 (VCAA).  The 
claims have been returned to the Board and are now ready for 
appellate disposition.

FINDINGS OF FACT

1.  The veteran has been informed of: the information and 
evidence not of record that is necessary to substantiate the 
claims; the information and evidence VA will 


seek to provide; and information and evidence she is expected 
to provide.  The veteran has been further notified to provide 
any evidence in her possession that pertains to the claims.  

2.  The veteran is not a veteran of combat.

3.  The veteran did not incur fibromyalgia due to any 
incident of active military service.  Fibromyalgia is not 
proximately due to or the result of the service-connected 
bilateral postoperative chondromalacia.  

4.  The veteran did not incur migraine headaches due to any 
incident of active military service.  Migraine headaches are 
not proximately due to or the result of the service-connected 
bilateral postoperative chondromalacia.  

5.  The veteran was not disabled from an injury incurred or 
aggravated in the line of duty during her periods of inactive 
duty training with the Army Reserves.  


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for fibromyalgia are not met.  38 U.S.C.A. §§ 101(24), 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 
3.310 (2004). 

2.  The criteria for the establishment of service connection 
for migraine headaches are not met.  38 U.S.C.A. §§ 101(24), 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.159, 
3.303, 3.310 (2004). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  

The VCAA revises VA's obligations in two significant ways.  
First, VA has a duty to notify the appellant of any 
information and evidence necessary to substantiate and 
complete a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 
5103 (West 2002).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103A (West 2002).

VA issued regulations to implement the VCAA in August 2001.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  
The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  

VA specified that except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), the amended regulations otherwise 
apply to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by VA as of that date.  66 Fed. Reg. 
45,620.  

In its discussion of the scope and applicability of the 
regulations, VA stated that except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  VA went on to state that it would apply the new 
regulations to any claim pending but not decided by VA as of 
November 9, 2000.  Id.

The Board has given consideration to the provisions of the 
VCAA as they apply to this case, and has determined that they 
do apply.  See Holliday v. Principi, 14 Vet. App. 280, 282-83 
(2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].  

The Board has considered whether the requirements of the VCAA 
have been fulfilled.  First, there is no issue as to the 
substantial completeness of the application.  38 U.S.C.A. 
§ 5102 (West 2002).  The October 1993 claims appeared 
substantially complete on their face.  The veteran has 
clearly identified the disabilities in question and the 
benefits sought.  Further, she referenced the bases for the 
claims.  

Second, VA has a duty to notify the veteran and her 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103 (West 
2002); 38 C.F.R. § 3.159(b).  The veteran has been advised of 
the type of evidence lacking to demonstrate entitlement to 
the benefits sought with the October 1994, April 1997, June 
2000, and October 2001 rating decisions, the December 1995 
Hearing Officer Decision, the March 1995 statement of the 
case (SOC), the June 1995, April 1996, November 1997, June 
1998, October 2001, July 2003, and April 2005 supplemental 
statements of the case (SSOC), the February 1997 development 
letter, and the March 2004 letter explaining the provisions 
of the VCAA.  

The March 2004 letter clearly indicated what type of evidence 
was necessary to establish service connection for headaches 
and fibromyalgia.  The letter specifically provided the 
veteran with notice of the VCAA, explained the respective 
rights and responsibilities under the VCAA and asked her to 
provide VA with any evidence or information she had pertinent 
to her appeal.  VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  The Board notes the March 2004 VCAA letter was sent 
pursuant to Board remand.

Third, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c). Service medical 
and personnel records, VA outpatient treatment records, and 
reports of VA examination dated between 1979 and 2002 have 
been associated with the claims folder.  The veteran provided 
testimony before the RO in December 1995.  The transcript has 
been associated with the claims folder. 

There is no indication that there is any other probative 
evidence available that has not been obtained concerning the 
issues on appeal.  The veteran was clearly advised as to 
which portion of evidence is to be provided by her and which 
portion is to be provided by VA.  The requirements of the 
VCAA have been satisfied, and there is no additional evidence 
that needs to be provided.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Every possible avenue of assistance has been explored, and 
the veteran has had ample notice of what might be required or 
helpful to her case.  VA has satisfied its duties to inform 
and assist the appellant in this case.  Further development 
and further expending of VA's resources is not warranted.  

Given that the veteran has been fully advised of her rights 
and responsibilities under the VCAA, that she has had in 
excess of a year to respond to the VCAA notice, and that she 
has given no indication of additional evidence that has not 
been obtained, the Board has concluded that VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

In any event, revisions to 38 U.S.C.A. § 5103 contained in 
the Veterans Benefits Act of 2003, which was made effective 
retroactively to November 9, 2000, the effective date of the 
VCAA, specify that VA is not prohibited from making a 
decision on a claim before the expiration of the one-year 
period after a notice to the veteran and his or her 
representative of the information needed to complete an 
application for benefits.  See the Veterans Benefits Act of 
2003, P.L. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 16, 
2003) [to be codified at 38 U.S.C. § 5103(b)].  As noted 
above, there is no deficiency in the veteran's case at hand, 
nor would there be otherwise by operation of the new law.  

An additional VA examination is not necessary in the instant 
case. 38 U.S.C.A. § 5103A(d).  There is sufficient medical 
evidence to make a decision on the claims.  Id.  The Board 
finds that there will be no prejudice to the veteran if the 
Board decides her appeal at this time and the Board will, 
therefore, proceed to consider the appellant's claims on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Finally, it is noted that the United States Court of Appeals 
for Veterans Claims (CAVC) decision in Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II) (withdrawing and 
replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable AOJ decision on a claim for VA benefits.  

In this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  A 
substantially complete application was received in October 
1993.  Thereafter, in the October 1994 rating decision, the 
RO denied the claims.  Only after that rating action was 
promulgated did the AOJ provide specific VCAA notice, in 
March 2004, to the claimant regarding what information and 
evidence is needed to substantiate the claims, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
her possession that pertains to the claims.  See the 
references to the documents issued to the veteran set out 
above.  Because the VCAA notice in this case was not provided 
to the appellant prior to the initial AOJ adjudication 
denying the claims, the timing of the notice does not comply 
with the express requirements of the law as found by the CAVC 
in Pelegrini II.

In Pelegrini II, the CAVC recognized that where pre-initial-
AOJ adjudication notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
such notice because an initial AOJ adjudication had already 
occurred.  Instead, the appellant has the right to VCAA 
content-complying notice and proper subsequent VA process.  
Pelegrini II, 18 Vet. App. at 120.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claims, the notice 
was provided pursuant to Board remand in March 2004, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The claimant has been provided with every opportunity to 
submit evidence and argument in support of her claims, and to 
respond to VA notices.  Therefore, to decide the appeal would 
not be prejudicial error to the claimant.  

The current decision in Pelegrini II noted that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has noted, the veteran has been afforded 
opportunities to submit additional evidence.  

It appears to the Board that the claimant has indeed 
been notified that she should provide or identify any 
and all evidence relevant to the claims.  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, the Board concludes 
that any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.   The March 2004 notice specifically requested 
the veteran to submit any evidence she had regarding the 
matters at issue.  Also, the Board notes that the 
medical records collectively address the relevant 
questions in this case.  It is the opinion of the Board 
that the veteran has been given VCAA-content complying 
notice in this case.

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claims 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

Following adequate VCAA notice, the veteran has been afforded 
proper VA process.  Subsequent to the most recent VCAA 
notice, in March 2004, the veteran was provided with an SSOC, 
in April 2005.  This SSOC considered the recently obtained 
evidence and readjudicated the claims.  The veteran was 
provided with the reasoning behind the decision to continue 
the denial of service connection for migraine headaches and 
fibromyalgia.  

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claims on the merits.  

The Merits of the Claims

The veteran contends that she incurred fibromyalgia and 
migraine headaches as a result of her active military 
service.  In the alternative, she has argued that the claimed 
disorders are secondary to the service-connected bilateral 
postoperative chondromalacia. Having carefully considered the 
veteran's claims in light of the record and the applicable 
law, the Board is of the opinion that the preponderance of 
the evidence is against the claims and the appeals as to 
these issues will be denied.

The law provides that service connection may be granted for 
disability or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  The resolution 
of this issue must be considered on the basis of the places, 
types and circumstances of a veteran's service as shown by 
service records, the official history of each organization in 
which the claimant served, his or her medical records and all 
pertinent medical and lay evidence.  Determinations relative 
to service connection will be based on review of the entire 
evidence of record.  38 C.F.R. § 3.303(a).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  Pond v. West, 12 Vet. App. 341, 346 
(1999); Rose v. West, 11 Vet. App. 169, 171 (1998).  

With regard to the second prong of the Pond/Rose inquiry, the 
Board has considered potential application of the provisions 
of 38 U.S.C.A § 1154(b), which would in appropriate 
circumstances relieve the appellant of providing evidence of 
the existence of a disease or injury in service.  See 38 
U.S.C.A § 1154(b)  (Providing in substance that in the case 
of veterans of combat, VA shall accept as sufficient proof of 
service connection of any disease or injury alleged to have 
been incurred in or aggravated by such service, satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary); see 38 C.F.R. § 
3.304(d).

The record does not support a finding that the veteran is a 
veteran of combat. Firstly, her service medical and personnel 
records indicate that her military occupational specialty was 
as a medical laboratory specialist.  Additionally, the 
veteran did not have any foreign service and she is not in 
receipt of any awards or commendations that would indicate 
combat service.  While the lack of annotations as to combat 
service is not dispositive of the question, there is no other 
evidence to support a finding of combat service.  

Finally, as to the claims at issue, as will be noted below, 
her service medical records contradict her current assertions 
as to inservice incurrence.  Stated alternatively, this is 
not a matter where service medical records are unavailable or 
are silent as to the claimed disorders.  Thus, the provisions 
of 38 U.S.C.A § 1154(b) are not for application in this 
matter.

Fibromyalgia:  The veteran contends that she incurred 
fibromyalgia as a result of her active service.  
Alternatively, she contends that her fibromyalgia is 
secondary to the service-connected bilateral postoperative 
chondromalacia.   The veteran has asserted that her 
fibromyalgia first manifested with complaints of knee pain in 
service.  While the veteran's service medical records 
indicate she was treated for left knee pain and underwent 
surgery for an inflamed bursa of the left knee, they are 
devoid of any complaints or diagnoses of fibromyalgia.  

Post-service, the veteran carried a myriad of diagnoses prior 
to the ultimate conclusion that she was inflicted with 
fibromyalgia.  VA outpatient treatment records first note 
complaints of multiple joint pains in 1982.  In May 1982, 
examiners thought musculoskeletal pain was possibly early 
systemic lupus erythematosus.  The veteran had a positive 
antinuclear antibody.

In February 1983, VA hospitalized the veteran with complaints 
of migratory pain associated with fever, muscle aches, 
malaise, and occasional joint swelling.  Examiners felt she 
possibly had a connective tissue disorder, however; 
laboratory results ruled out the diagnosis.  Upon VA 
examination in May 1984, arthralgias were of an undetermined 
etiology.

It appears the veteran was first diagnosed with fibromyalgia 
in 1990.  VA outpatient treatment records dated between 1990 
and 1998 show continued treatment for fibromyalgia.  No nexus 
opinions were provided.  

While the veteran testified in December 1995 that 
fibromyalgia first manifested in service, beginning with knee 
pain, and subsequently spread to her hips, ankles, neck, 
shoulders, elbows, and wrists post-service, as a lay person, 
she is not competent to offer a medical opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992). 

In October 1999, the veteran was afforded a VA fibromyalgia 
examination.  The examiner indicated that fibromyalgia had 
its onset in 1982.  The examiner opined it was unclear 
whether the disease was present before then as there was no 
evidence that the veteran complained of other joint pain, 
other than the knees, during her active duty service.  The 
examiner concluded that the knee disabilities might have 
contributed to the fibromyalgia, as any cause of chronic pain 
or anything that significantly interferes with the ability to 
perform exercise might exacerbate or even produce symptoms of 
fibromyalgia.

However, the same examiner in February 2000 opined that it 
was unlikely that the knee symptoms were the first 
manifestation of the veteran's fibromyalgia.  The examiner 
explained that knee pain was attributed to chondromalacia and 
there was no evidence of widespread joint or muscle pain 
during the time of the veteran's active duty years.   The 
examiner opined that the service-connected bilateral 
chondromalacia did not cause the fibromyalgia.  The examiner 
concluded that the veteran's bilateral chondromalacia did 
aggravate her fibromyalgia.

In April 2000, the same examiner further opined that if the 
veteran did not have a knee condition, she would probably 
still have fibromyalgia, thus 100% of her symptoms would 
still be present.   Finally, the veteran was afforded an 
additional VA examination in November 2002.  The examiner 
opined the veteran did not meet the criteria for 
fibromyalgia, as her "tender points" were not consistent 
with the literature.  The examiner concluded that the cause 
of fibromyalgia is unknown and, moreover, that the service-
connected bilateral postoperative chondromalacia did not 
increase the veteran's level of disability due to her 
fibromyalgia.

Thus, there is no evidence of record to substantiate the 
critical second and third components of the Pond/Rose 
inquiry, as enumerated above.   The service medical and 
personnel records do not support a finding of any incident of 
fibromyalgia in service.  Further, assuming the veteran does 
meet the criteria for a diagnosis of fibromyalgia, there is 
no evidence of a nexus between the 1982 diagnosis and the 
veteran's service.  Thus, service connection for fibromyalgia 
is denied on a direct causation basis.  38 C.F.R. § 3.303.

In this circumstance, there is no duty on the part of VA to 
provide a medical examination, because as in Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003), the veteran has 
been advised of the need to submit competent medical evidence 
indicating that she has the disorder in question, and further 
substantiating evidence suggestive of a linkage between her 
active service and the current disorder, if shown.  The 
veteran has not done so, and no evidence thus supportive has 
otherwise been obtained.  Here, as in Wells, the record in 
its whole, after due notification, advisement, and assistance 
to the appellant under the VCAA, does not contain competent 
evidence to suggest that fibromyalgia is related to the 
veteran's military service.        

There is no competent evidence that "the disability or 
symptoms may be associated with the claimant's active 
military . . . service."  38 U.S.C.A § 5103A(d); cf. Charles  
v. Principi, 16 Vet. App. 370 (2002) (Holding that under 38 
U.S.C.A 
§ 5103A(d)(2), VA was to provide a medical examination as 
"necessary to make a decision on a claim, where the evidence 
of record, taking into consideration all information and lay 
or medical evidence, [including statements of the 
claimant]," and where, the claimant had been diagnosed to 
have tinnitus, and had proffered competent lay evidence that 
he had had continuous symptoms of the disorder [i.e., ringing 
in the ears] since his discharge.  Because there was evidence 
of record satisfying two of the requirements of the statute, 
i.e., competent evidence of a current disability and evidence 
indicating an association between the appellant's disability 
and his active service, but there was not of record, as 
relied upon in part by the Board in denying his claim, 
competent medical evidence addressing whether there is a 
nexus between his tinnitus and his active service, VA was to 
provide the claimant with a medical "nexus" examination).    

As noted above, the veteran alternatively contended that her 
fibromyalgia is secondary to her service-connected bilateral 
postoperative chondromalacia.  A disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  Id.  However, 
in the instant case there is 


no indication that fibromyalgia is proximately due to or the 
result of the service-connected bilateral knee conditions.  
As delineated above, the February 2000 VA examiner opined 
that the service-connected bilateral chondromalacia did not 
cause the fibromyalgia.  Further, the November 2002 VA 
examiner opined the service-connected bilateral postoperative 
chondromalacia did not increase the veteran's level of 
disability due to her fibromyalgia.

Finally, the Board notes the veteran had a period of service 
with the Army Reserves.  Personnel records indicate the 
veteran did not have any periods of active duty for training.  
She had two period of inactive duty training from June 13, 
1981, to June 27, 1981, and from June 2, 1982, and from June 
18, 1982.

The term "veteran" is defined, in relevant part, as "a person 
who served in the active military, naval, or air service . . 
. ." 38 U.S.C. § 101(2) (West 2002); see also 
38 C.F.R. § 3.1(d) (2004).  The term "active military, naval, 
or air service" includes active duty, any period of active 
duty for training during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in line of duty, and any period of inactive duty 
training during which the individual concerned was disabled 
or died from an injury incurred or aggravated in line of 
duty.  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a), 
(d) (2004).  Thus, the definitional statute, 38 U.S.C.A. § 
101(24) (West 2002), makes a clear distinction between those 
who have served on active duty and those who have served on 
inactive or active duty for training. The CAVC has held this 
statute, in effect, means that an individual who has served 
only on inactive or active duty for training must establish a 
service-connected disability in order to achieve veteran 
status and to be entitled to compensation. 

The veteran's service medical records from her Reserve period 
of service indicate that complaints of shoulder pain in 
August 1981 were diagnosed as possible bursitis versus muscle 
strain.  In August 1983, the veteran was noted to have 
progressive degenerative joint disease.  However, there is no 
indication that during any period of inactive duty training 
the veteran was disabled or died from an injury incurred or 


aggravated in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. 
§ 3.6(a) (emphasis added).  

Based on the foregoing, the claim is denied.  

Migraine Headaches:  The veteran contends that she incurred 
migraine headaches as a result of her active duty service. 
Her service medical records indicate in 1979, the veteran 
complained of a headache in conjunction with a forehead 
injury.  The veteran had a cut over her right eye and 
received three sutures.  A subsequent complaint of headaches 
was determined to be secondary to the aforementioned trauma.  

While the veteran complained of headaches in service, the 
mere fact of an in-service injury to the veteran's forehead 
is not enough; there must be evidence of a chronic disability 
resulting from that injury.  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time.  
Certain chronic disabilities are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  The service 
medical records are devoid of any diagnoses of a migraine 
headache disorder.  

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  In order for 
service connection to be established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.

In the instant case, the first complaints of headaches are 
contained in a February 1983 VA hospitalization report, some 
five years after her separation from active duty service.  
These complaints were made in conjunction with complaints of 
migratory pain.  No diagnosis of migraine headaches was made. 
The veteran did complain of headaches during a May 1986 VA 
examination.  Again, no diagnosis 


was made.  The next evidence of complaints regarding 
headaches is contained in VA outpatient treatment records 
dated in 1989.  VA outpatient treatment records dated between 
1990 and 1996 reveal the veteran continued to be treated for 
headaches.  However, no nexus opinions were provided.  In 
October 1998, chronic headaches had an unclear etiology.

The veteran was afforded a VA neurology examination in 
October 1999.  She was diagnosed with musculoskeletal/tension 
headaches.  The examiner opined the headaches were due to 
chronic muscle tension, very likely an expression of cervical 
disc disease.  The examiner concluded the veteran's headaches 
were due to degenerative disc disease and exacerbated by the 
reported myalgias.  There was no indication complaints of 
headaches were related to the veteran's active duty service.

Finally, upon VA examination in November 2002, the veteran 
informed the examiner she had migraine headaches as secondary 
to her fibromyalgia.  The Board has determined in the instant 
decision, that fibromyalgia is not due to the veteran's 
active duty service.  There were no diagnoses with respect to 
headaches made during this VA examination.

Despite evidence of a current diagnosis of migraine 
headaches, there is no evidence of record to substantiate the 
critical second and third components of the Pond/Rose 
inquiry, as enumerated above.  As noted above, in order for 
service connection to be established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Despite complaints 
of headaches in conjunction with a forehead injury during 
service, a chronic headache disorder was not diagnosed during 
the veteran's active duty service. Moreover, there is no 
evidence of a nexus between any current diagnosis of migraine 
headaches and the inservice forehead injury and related 
headache complaints.

In this circumstance, there is no duty on the part of VA to 
provide a medical examination.  The veteran has been advised 
of the need to submit competent medical evidence indicating 
that she has migraine headaches, and further substantiating 
evidence suggestive of a linkage between her active service 
and the 


current disorder, if shown. Wells, supra.  The veteran has 
not done so, and no evidence thus supportive has otherwise 
been obtained.  The record in its whole, after due 
notification, advisement, and assistance to the veteran under 
the VCAA, does not contain competent evidence to suggest that 
the veteran incurred migraine headaches as a result of her 
military service.        

The veteran alternatively contended that her migraine 
headaches are secondary to her service-connected bilateral 
postoperative chondromalacia.  However, in the instant case 
there is no competent medical evidence indicating that 
migraine headaches are proximately due to or the result of 
the service-connected bilateral knee conditions.  38 C.F.R. 
§ 3.310.  

Finally, the Board notes the veteran had a period of service 
with the Army Reserves.  Personnel records indicate the 
veteran did not have any periods of active duty for training.  
She had two period of inactive duty training from June 13, 
1981, to June 27, 1981, and from June 2, 1982, and from June 
18, 1982.

While the veteran's service medical records from her Reserve 
period of service indicate she complained of frequent 
headaches upon examination in August 1983, there is no 
indication that during any period of inactive duty training 
the veteran was disabled or died from an injury incurred or 
aggravated in line of duty.  See 
38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a) (emphasis added).  

Thus, the preponderance of the evidence is against the claim, 
and the appeal must therefore be denied.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

In sum, there can be no doubt that the veteran rendered 
valuable and honorable service to the nation.  However, while 
the Board is grateful for this service, there is insufficient 
evidence to link any of the veteran's currently claimed 
disabilities to any incident of her military tenure.  




ORDER

Entitlement to service connection for fibromyalgia is denied.

Entitlement to service connection for migraine headaches is 
denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


